Citation Nr: 0301428	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  99-16 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from April 1967 to 
December 1970.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1998 
rating decision by the Pittsburgh, Pennsylvania, Regional 
Office (RO), which granted service connection and assigned 
a 30 percent evaluation for post-traumatic stress 
disorder.  

Although in July 1999, appellant requested a "Travel 
Board" hearing, he withdrew that request in a July 2001 
written statement.  After appellant's spouse, in an August 
2001 written statement, requested to appear on appellant's 
behalf at another "Travel Board" hearing, and such hearing 
was scheduled for January 2002, that hearing was canceled 
by that party on the scheduled hearing date.  

In a June 2002 letter, the Board informed appellant and 
his representative that the Board would undertake 
additional development on said appellate issue, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  In a 
December 2002 letter, the Board, pursuant to Rule of 
Practice 903, 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903), notified appellant and 
his representative that the Board had obtained additional 
medical evidence that it intended to consider in deciding 
the appeal; and that appellant and his representative 
could submit evidence or argument in response to the 
additional evidence the Board had obtained, within a 60-
day period from date of letter.  In December 2002, 
appellant's representative submitted additional argument 
with respect to the evidentiary development.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
explained that there was a legal distinction between a 
claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the post-traumatic 
stress disorder disability rating appellate issue as that 
delineated on the title page of this decision.

The case is now ready for the Board's final appellate 
determination on said post-traumatic stress disorder 
disability rating appellate issue.  To the extent 
appellant and/or his representative may have recently 
raised the issue of entitlement to a total rating based 
upon individual unemployability, since this issue has not 
been developed for appellate review, it is referred to the 
RO for appropriate action.  Kellar v. Brown, 6 Vet. App. 
157 (1994).


FINDINGS OF FACT

1.  Appellant's service-connected post-traumatic stress 
disorder is manifested primarily by complaints of anxiety, 
depression, sleep difficulties, and associated 
symptomatology.  

2.  Appellant maintains a relationship with his spouse, 
although he is socially withdrawn.  He is appropriately 
attired, engages well in activities of daily living, and 
does not exhibit bizarre behavior.  He responds well to 
psychotropic medication, is correctly oriented, and has 
essentially intact cognitive functioning, including 
memory.  

3.  It is at least as likely as not that appellant's post-
traumatic stress disorder does result in deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, or mood.

4.  Appellant's post-traumatic stress disorder does not 
result in total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
the activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no 
more, for appellant's post-traumatic stress disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.129, 4.130, 4.132, Diagnostic Codes 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002)).  This change 
in the law is applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5100 et. seq. 
(West Supp 2002); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

However, recent decisions rendered by the United States 
Court of Appeals for the Federal Circuit have held that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does 
not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that 
date.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claim was obviously not 
final on November 9, 2000, it appears that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be 
applicable here.  

Even assuming arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed, 
particularly in light of the partial allowance of the 
issue on appeal by the Board's decision herein.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected psychiatric disability 
issue on appeal over the years are documented in the 
medical evidence.  Additionally, respective March 2000 and 
October 2002 VA psychologic and psychiatric examinations 
were conducted and relevant, recent VA psychiatric 
treatment records have also been associated with the 
claims folder.  Appellant's representative has also 
recently submitted numerous VA clinical records in support 
of the claim.  Said clinical records and examinations are 
sufficiently detailed and comprehensive regarding the 
nature and current severity of the service-connected 
psychiatric disability, provide a clear picture of all 
relevant symptoms and findings, and included assignment of 
scores on the Global Assessment of Functioning Scale (GAF 
Scale), which deals with the degree to which an individual 
functions socially and industrially.  

There is no indication that other relevant medical records 
exist that would indicate a greater degree of severity of 
said disability in issue than that shown on said VA 
examination and treatment reports.  In addition, appellant 
was issued a Statement of the Case and Supplemental 
Statements of the Case, which included relevant clinical 
evidence, laws and regulations, a detailed explanation of 
the rationale for said adverse rating decision.  
Furthermore, additional development of the evidentiary 
record was recently conducted by the Board (including said 
October 2002 VA psychiatric examination), and June and 
December 2002 letters from the Board's administrative 
staff informed appellant and his representative that 
additional evidence or argument could be presented.  A 
subsequent December 2002 informal hearing presentation by 
his representative did not identify any additional 
evidence.  The Board concludes it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been set out and no additional pertinent 
evidence appears forthcoming.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Thus, the Board concludes that 
the duty to assist as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act 
of 2000 to the extent it may apply, has been satisfied 
with respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment 
of earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
psychiatric disability on appeal in the context of the 
total history of that disability, particularly as it 
affects the ordinary conditions of daily life, including 
employment, as required by the provisions of 38 C.F.R. 
§§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Rating disabilities is not an exact science, as indicated 
by the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions 
in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations 
or illnesses proportionate to the severity of the several 
grades of disabilities."  38 C.F.R. § 4.1.

The VA's Schedule for Rating Disabilities as it applies to 
this claim provides a general rating formula for mental 
disorders, including post-traumatic stress disorders.  A 
100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform the 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  38 C.F.R. 
§ 4.130 (effective November 7, 1996).

Appellant's service records indicated that he had Vietnam 
service in a field artillery unit. 

On a late 1990's VA clinical record it was noted that in 
October 1995, appellant experienced chest pain while 
driving a truck; that a physician informed him that he had 
high blood pressure and a slow heart rate; that since 
October, he had encountered a number of stressors; that he 
had not been released by his doctor to return to work as a 
truck driver; and that he was now working part-time 
washing cars.  A history of a 1986 fracture of his spine 
in a trucking accident was noted.

On May 1996 VA psychologic examination, it was noted that 
prior to October 1995 treatment for panic attacks, 
appellant had been employed as a truck driver for 20 years 
and had "done fairly well."  Post-traumatic stress 
disorder and moderate panic disorder with agoraphobia were 
diagnosed.  The examiner stated that the post-traumatic 
stress disorder resulted in moderate social and mild 
industrial inadaptability.  A GAF scale score of 65 was 
assigned.  VA outpatient treatment records indicated that 
in September 1996, appellant was employed at a car wash.  
His mood was described as "okay" and he expressed more 
hope about the future.  He was taking psychotropic 
medications.  A February 1998 rating decision granted 
service connection and assigned a 30 percent evaluation 
for post-traumatic stress disorder.  

On March 2000 VA psychologic examination, appellant 
reportedly had begun working part-time as a local delivery 
driver for a small trucking firm approximately three 
months ago.  He appeared fully alert and oriented.  
Grooming and hygiene were fair to good.  Speech was normal 
in rate, tone, and volume, and was relevant and coherent.  
Mood was anxious.  Affect was normal as was memory.  No 
hallucinations, suicidal ideation, or 
inappropriate/impulsive behaviors were noted.  He avoided 
crowds and had sleep difficulties, sleeping about five 
hours nightly.  Psychologic testing was consistent with 
anxiety and chronic low-grade depression.  Post-traumatic 
stress disorder and panic disorder without agoraphobia 
were diagnosed.  A GAF scale score of 55 (currently and 
for the past year) was assigned.  The examiner stated that 
the panic disorder was possibly related to the post-
traumatic stress disorder.  

On December 2000 VA psychiatric examination, for the 
purpose of obtaining an opinion as to the panic disorder's 
etiology, it was noted that appellant was so angry that 
"this examiner could barely get a word in edgewise.  
[Appellant] continued for about 15 minutes ranting and 
raving about the fact that the government was deliberately 
defrauding him,...in order to not have to pay him."  Due to 
appellant's "inappropriate and misguided hostility", the 
examination was ended.  

A March 2001 written statement from appellant's spouse 
pertained to his worsening psychiatric symptomatology.  

VA outpatient treatment records dated from 1989 to 
September 2002 indicated that appellant received treatment 
for various physical conditions as well as psychotropic 
medications/psychotherapy for his psychiatric 
symptomatology, including anxiety.  In May 2001, a social 
worker noted that appellant had a general mistrust of the 
government based on interactions with VA.  He reportedly 
trusted very few individuals and had a mostly self-imposed 
isolation.  He had been married for 25 years to his second 
wife; had a grown daughter; and maintained no contact with 
extended family members.  He had worked nearly 30 years as 
a truck driver and instructor.  He reportedly had been 
unable to work for several months which he attributed to 
"medical problems and ptsd."  

On October 2002 VA psychiatric examination, the examiner 
noted that he had reviewed the claims folder.  Appellant 
had a history of working as a truck driver for 29 years 
until he had a heart attack and then he was an instructor 
for two years.  He had recently attempted to return to 
driving, but quit after two months over a disagreement 
with the dispatcher.  He was fired from a job delivering 
cars at an automobile auction, a job he liked and was "low 
stress."  He was seclusive, living much of the time at a 
hunting camp owned by his in-laws in order to avoid his 
neighbors and friends.  He only trusted his wife and his 
cat.  He reportedly had been depressed for years.  He 
slept approximately five hours nightly and medications had 
helped him "somewhat."  He described panicky feelings.  
The examiner opined that appellant's symptoms such as 
reaction to loud noise were part of his post-traumatic 
stress disorder, not a panic disorder.  Appellant 
described his hate for his parents, who were strict and 
abusive.  The examiner opined that appellant was unable to 
work "not just because of his post-traumatic stress 
disorder but speaking about truck driving,...he has a 
history of ankle injury which would interfere with that 
and his abrasive provocative behavior with 
supervisors...would preclude him from being able to hold on 
to a job at this time."  

Clinically, appellant appeared neat and clean.  He 
provided a history of some obsessive cleanliness.  He 
cleaned the house, folded clothes, and cooked.  The 
examiner noted that the only obsessive symptom was 
checking on whether the door was locked on leaving.  No 
repeated hand washing or repetitive cleaning was reported.  
He was described as "just careful to do a good job the 
first time and then leaves it."  Appellant was oriented in 
all three spheres.  Memory for remote and recent past was 
intact.  He was able to recall three objects [out of 
three] immediately and after about 20 minutes of 
intervening materials.  Speech was clear in stream and 
content.  No delusions were elicited.  He was able to name 
five large cities and the names of recent presidents; 
correctly multiply and spell a word backwards; and perform 
abstract similarities and proverb interpretations.  
Impulse control was described as impaired, tending to act 
impulsively particularly in dealing with authoritative 
figures.  Affect was pleasant.  Mood was described as 
somewhat subdued.  Suicidal/homicidal ideation was denied.  
Fund of information and insight were described as somewhat 
scant.  Intelligence quotient was estimated at average.  
Judgment was impaired by history (noted as sudden temper 
outbursts/anger).  He was depressed.  No psychotic thought 
processes were apparent.  He was not interested in social 
activities.  He had a lot of difficulty dealing with any 
increased stress.  Grave difficulty being around people 
and relating to them both at work and socially was noted.  
Ability to perform daily activities of daily living were 
not impaired.  His behavior was generally appropriate.  
Post-traumatic stress disorder was diagnosed.  A GAF scale 
score of 45 was assigned.  

The evidentiary record reveals that the 65 and 55 GAF 
Scale scores respectively assigned appellant on March 1996 
and March 2000 VA psychologic examinations are indicative 
of no more than a moderate degree of psychiatric 
impairment.  However, after a more recent exacerbation of 
his psychiatric disability, admittedly, the GAF Scale 
score of 45 assigned appellant on October 2002 VA 
psychiatric examination is indicative of severe 
psychiatric impairment.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995), wherein the Court explained that 
"GAF is a scale reflecting the [']psychological, social, 
and occupational functioning on a hypothetical continuum 
of mental health- illness....[']  A 55-60 rating indicates 
[']moderate difficulty in social, occupational, or school 
functioning.[']"  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"

With resolution of all reasonable doubt in appellant's 
favor, the Board finds that the GAF scores, particularly 
the recent 45 GAF score, as well as the other clinical 
findings more nearly approximate the criteria for severe 
occupational and social impairment with deficiencies in 
most areas, such as work, family relations, and mood.  
Thus, for the aforestated reasons, the Board concludes 
that it is at least as likely as not that under the 
amended criteria, his psychiatric disability more nearly 
approximates the criteria for a 70 percent rating.  

However, the GAF scale scores are not determinative of the 
appellate issue, but are merely pieces of evidence to be 
considered and evaluated together with all other material 
evidence of record.  It is significant that despite his 
psychiatric disability, appellant had maintained a lengthy 
period of gainful employment as a truck driver/instructor 
and subsequent periods of part-time employment, albeit the 
most recent VA psychiatric examination report indicated 
that he was not currently employable.  Although he has 
apparent social withdrawal, appellant has maintained a 
relationship with his spouse.  He has remained correctly 
oriented, appropriately attired, and has effectively 
functioned despite anxiety and depression with the benefit 
of his psychotropic medications and psychotherapy.  His 
behavior is generally appropriate, albeit with impulse 
control difficulties around authoritative figures.  
However, neither the GAF scores nor the other clinical 
findings indicate that appellant's service-connected post-
traumatic stress disorder results in total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform the 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name (the criteria for a 100 percent 
schedular rating for mental illness).  

Significantly, appellant was without any indication of an 
inability to engage in activities of daily living; and he 
did not display any bizarre behavior.  

The clinical evidence does not show that appellant's post-
traumatic stress disorder, in and of itself, presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for an extraschedular 
evaluation, for the aforestated reasons.  38 C.F.R. 
§ 3.321(b)(1).  


ORDER

An initial rating of 70 percent, but no more, for 
appellant's post-traumatic stress disorder is granted, 
subject to the applicable regulatory provisions governing 
payment of monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

